                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT CHATTANOOGA

CYNTHIA BYNUM,                                   )
                                                 )
       Plaintiff,                                )
                                                 )
v.                                               )           No. 1:19-cv-00219-JRG-SKL
                                                 )
OLD NAVY, LLC, d/b/a OLD NAVY                    )
STORE, and OLD NAVY STORE,                       )
                                                 )
       Defendants.                               )

                                             ORDER

       Before the Court is a Motion to Amend Name of Defendant in Caption of Case and Court

Record [Doc. 12], filed by The Gap, Inc., d/b/a Old Navy LLC (“The Gap”). According to the

motion, The Gap is the proper defendant in this case, not the entities named in the complaint, which

are “Old Navy, LLC, d/b/a Old Navy Store, and Old Navy Store.” The Gap requests the

improperly named entities “be dismissed from this case and stricken from the Court’s record

moving forward.” [Id. at Page ID # 44].

       The Gap filed the answer in this case, on August 1, 2019, and indicated at that time it was

the correct defendant, and not “Old Navy, LLC, d/b/a Old Navy Store and Old Navy Store” [Doc.

6 at Page ID # 18]. Also, Plaintiff did not respond to the instant motion, and the time for doing so

has passed. See E.D. Tenn. L.R. 7.1.

       Accordingly, the unopposed motion [Doc. 12] is GRANTED and Plaintiff is ORDERED

to file an amended complaint naming only the correctly named defendant in both the body and

style of the amended complaint within SEVEN DAYS of entry of this order. See E.D. Tenn. L.R.

15.1 (“Any amendment to a pleading [shall] reproduce the entire pleading as amended and may

not incorporate any prior pleading by reference.”).
       Upon the filing of a proper amended complaint, the improperly named defendants will be

deemed dismissed from the case, and the Clerk shall remove them removed from the caption of

the case.

       SO ORDERED.

       ENTER:

                                          s/fâátÇ ^A _xx
                                          SUSAN K. LEE
                                          UNITED STATES MAGISTRATE JUDGE




                                             2
